DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lynes (2,069,012).
Regarding claim 12, as seen in fig 2, Lynes (012) discloses a linear jack (fig4), comprising:
 an outer sleeve 12 (pg1 right col. lines10-11) disposed at least partially around an inner sleeve 20 (pg1 right col. lines23-25, the upper one; “20U” hereinafter), wherein the outer sleeve 12 is threadedly coupled to the inner sleeve 20U (fig4; pg1 right col. lines20-30); 
an inner screw 20 (pg1 right col. lines 23-25, the lower one; “20L” hereinafter) disposed at least partially within the inner sleeve 20U (fig4), wherein the inner screw 20L is threadedly coupled to the inner sleeve 20U (fig4); and
a shaft 21 (pg1 right col. lines24-25) disposed at least partially within the inner screw 20L,
wherein the outer sleeve 12 is linearly translatable between a first position wherein the outer sleeve is drivably coupled with the shaft 21 (pg2 left col. lines12-14) and a second position wherein the outer sleeve 12 is disengaged from the shaft 21 (pg2 left col. lines7-9).
Regarding claim 13, Lynes discloses the linear jack of claim 12, further comprising the shaft 21 coaxially aligned with the outer sleeve 12, the inner sleeve 20U, and the inner screw 20L.
Regarding claim 14, Lynes discloses the linear jack of claim 13, further comprising an outer tube 7,26 (pg1 right col. lines10,40-41; fig4) having a centerline axis (fig4), the outer tube 7,26 coaxial to the outer sleeve 12 (fig4), wherein the outer sleeve 12 is configured to translate along the centerline axis with respect to the outer tube 7,26 (fig3) between the first position and the second position.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynes (2,069,012) in view of Chang et al (US 2011/0198478 A1).
Regarding claim 1¸ as seen in fig4, Lynes (‘012) teaches a linear jack (fig4), comprising: 
an outer sleeve 12 (pg1 right col. lines10-11); 
an inner sleeve 20 (pg1 right col. lines23-25, the upper one; “20U” hereinafter) disposed at least partially within the outer sleeve 12 (fig4); 
an inner screw 20 (pg1 right col. lines23-25, the lower one; “20L” hereinafter) disposed at least partially within the inner sleeve 20U (fig4); and 
a shaft 21 (pg1 right col. lines24-25) coupled to the inner screw 20L, 
wherein the shaft 21 is configured to drive rotation of the inner screw 20L; wherein the outer sleeve 12 is threadedly coupled to an outer diameter surface of the inner sleeve 20U (fig4; pg1 right col. lines29-30), the inner screw 20L is threadedly coupled to an inner diameter surface of the inner sleeve 20U (fig4; pg1 right col. lines23-27).
However, Lynes does not explicitly disclose that a thread pitch of the outer sleeve is greater than a thread pitch of the inner screw. 
Chang et al (‘478) teaches a use of different thread pitches (abstract, “first threaded portion has a thread pitch greater than a tread pitch of the second threaded portion”) for a linear lifting apparatus (figs4-6) so that both fine and coarse height adjustments can be made (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynes to use different thread pitches, as taught by Chang et al, for the purpose of allowing both fine and coarse height adjustments (abstract).
Regarding claim 2¸ the combination of Lynes and Chang et al teaches the linear jack of claim 1. Lynes further discloses wherein the inner sleeve 20U is configured to translate with respect to the outer sleeve 12 in response to rotation of the outer sleeve 12 (pg2 left col. lines10-14), and the inner screw 20L is configured to translate with respect to the inner sleeve 20U in response to rotation of the inner screw 20L with respect to the inner sleeve 20U (pg2 left col. lines10-14).
Regarding claim 9, the combination of Lynes and Chang et al teaches the linear jack of claim 1. Lynes further discloses a foot 25 (pg1 right col. line37) coupled (indirectly) to an end of the inner screw 20L (via the shaft 21), wherein the inner screw 20L is configured to rotate with respect to the foot 25 (via the shaft 21).
Regarding claim 10, the combination of Lynes and Chang et al teaches the linear jack of claim 9. Lynes further discloses a bearing 24 (pg1 right col. line36) disposed between the foot 25 and the inner screw 20L (fig4), wherein the bearing 24 is configured to facilitate rotation of the inner screw 20L with respect to the foot 25 (pg1 right col. lines35-37).
Regarding claim 19, Lynes discloses a method of manufacturing a linear jack (fig4), comprising: 
disposing an inner sleeve 20 (pg1 right col. lines23-25, the upper one; “20U” hereinafter) at least partially within an outer sleeve 12 (pg1 right col. lines10-11), wherein the outer sleeve 12 is threadedly coupled to the inner sleeve 20U (fig4; pg1 right col. lines20-30);
disposing an inner screw 20 (pg1 right col. lines 23-25, the lower one; “20L” hereinafter) at least partially within the inner sleeve 20U (fig4); and
disposing a shaft 21 (pg1 right col. lines24-25) to extend through at least a portion of the inner screw 20L (fig4);
wherein the inner sleeve 20U is threadedly coupled to the inner screw 20L (fig4).
However, Lynes does not explicitly disclose that a thread pitch of the outer sleeve is greater than a thread pitch of the inner screw.
Chang et al (‘478) teaches a use of different thread pitches (abstract, “first threaded portion has a thread pitch greater than a tread pitch of the second threaded portion”) a linear lifting apparatus (figs4-6) so that both fine and coarse height adjustments can be made (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynes to use different thread pitches, as taught by Chang et al, for the purpose of allowing both fine and coarse height adjustments (abstract).


Allowable Subject Matter
Claims 3-8, 15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. 
It is noted that claim 3 has been rejected under Double Patenting as aforementioned. However, the subject matter of claim 3 could either not be found or was not suggested in other prior arts of record (besides US 2021/0371258 A1 where claim 3 is rejected under Double Patenting). If Double Patenting rejection of claim 3 is overcome, the subject matter of claim 3 not found was a use of a spring, wherein the spring biases the outer sleeve to engage the shaft gear in the first position, and the outer sleeve is moved against a bias of the spring and disengaged from the shaft gear in the second position; in combination with the limitations set forth in claim 3 and its preceding claims of the instant invention.
Claims 4-8 depend upon claim 3.
The subject matter of claim 15 not found was a use of a spring configured to bias the outer sleeve towards the first position, and the outer sleeve is configured to move to the second position against a bias of the spring; in combination with the limitations set forth in claim 15 and its preceding claims of the instant invention.
The subject matter of claim 17 not found was a use of an outer tube gear, a first outer sleeve gear, and a second outer sleeve gear, whereby rotating of the shaft causes the outer sleeve to rotate; in combination with the limitations set forth in claim 17 and its preceding claims of the instant invention.
Claim 18 depends upon claim 17.
The subject matter of claim 20 not found was disposing disposing a shaft to extend through at least the outer tube, the outer sleeve, and the inner sleeve; in combination with the limitations set forth in claim 20 and its preceding claim of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723